Order entered December 4, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00610-CR
                                      No. 05-13-00611-CR
                                      No. 05-13-00612-CR

                      DOMINIQUE TRAVUN THORNTON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1255959-U

                                           ORDER
         The court GRANTS the State’s second motion to extend time to file its appellate brief.

The State’s brief received on December 2, 2013 is ORDERED timely filed as of the date of this

order.


                                                      /s/   DAVID EVANS
                                                            PRESIDING JUSTICE